 

eo AO SN WDB Wn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION

O1 COMMUNICATIONS, INC.,
Plaintiff,
V.
MCI COMMUNICATIONS SERVICES,
INC. and VERIZON SELECT
SERVICES INC.,

Defendant.

 

 

Case No. 2:18-cv-01950-JAM-DB

  

ORDER GRANTING

DEFENDANTS’ MOTION TO EXTEND
DEADLINES IN THE SCHEDULING ORDER

Defendants MCI Communications Services, Inc. and Verizon Select Services, Inc.

(“Verizon”), by and through their counsel, move to extend the deadlines in the Court’s June 3 and

June 7, 2019 Scheduling Orders (Dkts. 36, 38) as follows.

Event
Disclosure of Expert Witnesses

Supp. Disclosure & Disclosure
of Rebuttal Expert Witnesses

End of Discovery

Dispositive Motions Deadline
Hearing on Dispositive Motions
Final Pre-Trial Conference

Trial

Date

June 9, 2020

July 10, 2020

August 28, 2020

October, 2020 a

November 102020 # at 130 pa

Deeomber 21-2020 (iS]21 @ /OAmM A
Tour atatemtet clue (sie ds

February2, 2021 @ fay,

Having reviewed the motion, and good cause appearing,

IT IS HEREBY ORDERED AS FOLLOWS:

 

 

[PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION
TO EXTEND DEADLINES IN THE SCHEDULING ORDER

 

 

 
 

“9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

1. The Motion is GRANTED for good cause shown.
2. The proposed dates in Defendants’ motion and referenced in this order are hereby

adopted.

Fela 280 Yay

‘on. John A. Mendez
UNITED STATES DISTRICT JUDGE

DATED: February 14, 2020 KELLOGG, HANSEN, TODD, FIGEL
& FREDERICK, P.L.L.C.

By: /s/ Kevin D. Horvitz
KEVIN D. HORVITZ
Attorney for Defendants
MCI COMMUNICATIONS SERVICES, INC.
AND VERIZON SELECT SERVICES INC.

 

 

[PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION
TO EXTEND DEADLINES IN THE SCHEDULING ORDER

 

 
